—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered October 1, 1998, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
The pictures of the two-inch depression in the walkway on defendant’s property on which plaintiff slipped do not demonstrate that it was a “trivial” defect as a matter of law (cf., Evans v Pyramid Co., 184 AD2d 960; Mahota v Cade & Saunders, 228 AD2d 924). Whether a dangerous condition exists on another’s property so as to create liability depends on the particular circumstances of each case, and is generally a question for the jury (Trincere v County of Suffolk, 90 NY2d 976). An issue of constructive notice is raised by plaintiffs affidavit to the effect that the condition had existed for at least several months. Concur — Williams, J. P., Wallach, Andrias and Friedman, JJ.